In The
Court of Appeals
For The
First District of Texas
_______________

NO. 01-01-00938-CR 
_______________

CHRISTOPHER MILLS, Appellant
V.
THE STATE OF TEXAS, Appellee
                                                                                                                                           
On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 870364
 

O P I N I O N

 Appellant pled guilty to the charge of aggravated robbery.  The court found
appellant guilty, and assessed his punishment at 20 years confinement. 
	Counsel has filed a brief stating his opinion that the appeal is frivolous.  The
brief meets the minimum requirements of Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the record and
stating why there are no arguable grounds of error on appeal.  See Gainous v. State,
436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
	Counsel certifies that the brief was delivered to appellant, and he was advised
he had a right to file a pro se response.  Thirty days have passed, and appellant has
not filed a pro se response. 
	We have reviewed the record and counsel's brief.  We hold there are no
arguable grounds for appeal.
	We affirm the judgment.
 Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the Court
of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
1997).
PER CURIAM
Panel consists of Chief Justice Michael Schneider and Justices Hedges, and Nuchia.
Do not publish.  Tex. R. App. P. 47.